DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 1:
The recitation of “and the expansion valve or to the condenser”, in line 6 of the claim, should be amended to recite --and the expansion valve, or to the condenser--.
The recitation of “for lubrication of the compressor said at least one lubrication”, in the third to last line of the claim, should be amended to recite --for lubrication of the compressor, said at least one lubrication--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“at least one cooling device […] configured to cool down the refrigerant stored in said at least […]” (claims 1 & 5).
“at least one heating device […] configured to heat up the refrigerant […]” (claim 12).
The aforementioned limitation(s) meet the three prong test, as follows:
The terms “cooling device” and “heating device” are generic placeholders with no specific structural meaning.
The generic placeholders are modified by the functional language of “configured to”.
The generic placeholders are not modified by sufficient structures or materials to perform the claimed function.

A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
The cooling device is described as either a magnetic cooler,1 or as a thermoelectric cooler (i.e. a Peltier device).2 
The heating device is described as a heating belt, which may be an electrical device that generates heat.3
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 1, the claim recites “a lubrication refrigerant line connected to the main refrigerant circuit between the condenser and the expansion valve or to the condenser, in which circulates a portion of the refrigerant of the main refrigerant circuit and connected to the compressor for lubrication of said compressor with the refrigerant”. However, it is unclear whether the phrase “in which circulates a portion of the refrigerant” pertains to the lubrication refrigerant line, the main refrigerant circuit, the condenser, or the expansion valve. For examination purposes, the aforementioned limitation will be construed as: --a lubrication refrigerant line connected to the main refrigerant circuit between the condenser and the expansion valve or to the condenser, the lubrication refrigerant line circulating a portion of the refrigerant of the main refrigerant circuit and connected to the compressor for lubrication of said compressor with the refrigerant--.
As per claim 4, the claim recites “wherein the compressor comprises a suction side bearing chamber and a discharge side bearing chamber”. However, it should be noted that claim 3, from which claim 4 depends, already recites “bearing chambers within the compressor”. It is therefore unclear whether the “suction side bearing chamber” and the “discharge side bearing chamber” of claim 4 are part of the “bearing chambers” of claim 3, or if they are in addition thereto. A review of the specification appears to show that there are only two bearing chambers (51 and 55), but the claim language does not particularly point out and distinctly claim that the suction side and discharge side bearing chambers are part of the “bearing chambers” recited in claim 3. For examination purposes, the phrase of “wherein the compressor comprises a suction side bearing 
As per claim 5, the claim recites “wherein it comprises”. However, since the term “it” does not specify what structure is being referred to, it is unclear what structure is the one that comprises the claimed structures. For examination purposes, the phrase “wherein it comprises” will be construed as: --further comprising--.
As per claim 8, the claim recites “a starting operation of the refrigeration apparatus”. However, it should be noted that claim 1, from which claim 8 ultimately depends, already recites “a starting operation of the refrigeration apparatus”. It is therefore unclear whether the starting operation of claim 8 is different from, and in addition to, the starting operation of claim 1. For examination purposes, the recitation in claim 8 will be construed as --the starting operation of the refrigeration apparatus--.
As per claim 12, the claim recites “wherein it comprises”. However, since the term “it” does not specify what structure is being referred to, it is unclear what structure is the one that comprises the claimed structures. For examination purposes, the phrase “wherein it comprises” will be construed as: --further comprising--.
As per claim 13, the claim recites “wherein it operates”. However, since the term “it” does not specify what structure is being referred to, it is unclear what structure is the one that operates the claimed oil free refrigerant cycle. For examination purposes, the phrase “wherein it operates” will be construed as: --wherein the refrigeration apparatus operates--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 11 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sishtla (US 20080245082 A1).
As per claim 1, Sishtla discloses a refrigeration apparatus (see at least figures 1 or 2A) comprising: a main refrigerant circuit (20) including a positive displacement compressor (22), a condenser (24), an expansion valve (26), and an evaporator (28), through which a refrigerant circulates successively in a closed loop circulation (as shown in figures 1 and 2A); a lubrication refrigerant line (62) connected to the condenser (24; see figures 2A and 2B), the lubrication refrigerant line (62) circulating a portion of the refrigerant of the main refrigerant circuit (20) and connected to the compressor (22) for lubrication of said compressor with the refrigerant (as shown in figures 2A and 2B; see also paragraph 23); wherein the refrigeration apparatus comprises: at least one lubrication refrigerant storing cavity (56, 66, spaces around bearings 46, 48, 52, and/or spaces around rotor 38, rotor 110, stator 40, or stator 112) connected to the lubrication refrigerant line (62), the lubrication refrigerant storing cavity (56, 66, spaces around bearings 46, 48, 52, and/or spaces around rotor 38, rotor 110, stator 40, or stator 112) being configured i.e. capable) to store liquid refrigerant for lubrication of the compressor (22), said at least one lubrication refrigerant storing cavity being provided within the compressor (evident from at least figure 2B), and being in fluid connection with at least a compression chamber (42 and related components) of the compressor (22); at least one cooling device (46 or 58, which are magnetic; see paragraphs 23 and 26) provided within the compressor (22) and configured to4 cool down the refrigerant (i.e. by being capable of exchanging heat) stored in said at least one lubrication refrigerant storing cavity (56, 66, spaces around bearings 46, 48, 52, and/or spaces around rotor 38, rotor 110, stator 40, or stator 112) prior to a starting operation of the refrigeration apparatus (see at least paragraph 28).  
As per claim 2, Sishtla discloses wherein the refrigeration apparatus comprises several lubrication refrigerant storing cavities (56, 66, spaces around bearings 46, 48, 52, and/or spaces around rotor 38, rotor 110, stator 40, or stator 112) distributed within the compressor (22, as shown in figure 2B), at least one of said lubrication refrigerant storing cavities (56 or 66) being in connection with the compression chamber (42 and related components) and with at least one bearing chamber (chambers for 48 or 52) within the compressor (as shown in figure 2B).  
As per claim 3, Sishtla discloses wherein the refrigeration apparatus comprises several lubrication refrigerant storing cavities (56, 66, spaces around bearings 46, 48, 52, and/or spaces around rotor 38, rotor 110, stator 40, or stator 112) distributed within the compressor (22), at least one of said lubrication refrigerant storing cavities (56, 66, spaces around bearings 46, 48, 52, and/or spaces around rotor 38, rotor 110, stator 40, or stator 112) being in connection with the compression chamber (42 and related components), and at least one of said lubrication 56 or 66) being in connection with bearing chambers (chambers for 48 or 52) within the compressor (as shown in figure 2B).  
As per claim 4, Sishtla discloses wherein the bearing chambers (see figure 2B) within the compressor comprise a suction side bearing chamber (either one of the rightmost 46 and 48) and a discharge side bearing chamber (either one of the leftmost 46 and 48), wherein the refrigeration apparatus comprises two lubrication refrigerant storing cavities (upper and lower cavities for each of the rightmost 46 and 48) connected with the suction side bearing chamber (see figure 2B), two lubrication refrigerant storing cavities (upper and lower cavities for each of the leftmost 46 and 48) connected with the discharge side bearing chamber (see figure 2B) and one lubrication refrigerant storing cavity (56, per se) connected with the compression chamber (42 and related components).  
As per claim 6, Sishtla discloses wherein said at least one lubrication refrigerant cavity is formed by the compression chamber (42) itself (evident from at least figure 2B).  
As per claim 11, Sishtla discloses wherein said at least one cooling device (46 or 58) is formed by a magnetic cooler (i.e. magnetic bearings; see paragraphs 22 and 26).  
As per claim 13, Sishtla discloses wherein the refrigeration apparatus operates an oil free refrigerant cycle (see paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 20080245082 A1) in view of Burns (US 20080196861 A1).
As per claim 5, Sishtla may not explicitly disclose, for each of said lubrication refrigerant storing cavities, at least one cooling device configured to cool down the refrigerant stored in said lubrication refrigerant storing cavity.  
On the other hand, Burns, directed to a cooling system for a pump, discloses for each of said lubrication refrigerant storing cavities (40 and 40’), at least one cooling device (50 and 50’, respectively) configured to cool down the refrigerant stored in said lubrication refrigerant storing cavity (see at least paragraph 35).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.5 
As per (1), Burns teaches that the thermoelectric devices are used to either heat or cool a refrigerant located in each of the conditioning chambers (see paragraph 35). One of ordinary skill in the art would recognize that providing cooling devices for each of the chambers, as in Burns, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sishtla and to have modified them with the teachings of Taras, by having, for each of said lubrication refrigerant storing cavities, at least one cooling device configured to cool down the refrigerant stored in said lubrication refrigerant storing cavity, in order to provide an increased level of thermal management inside the compressor, as similarly suggested by Burns, without yielding unpredictable results.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 20080245082 A1) in view of Taras et al. (US 20100146990 A1), herein Taras.
	As per claim 7, Sishtla may not explicitly disclose wherein said at least one cooling device comprises at least one thermoelectric cooler.  
42) comprises at least one thermoelectric cooler (see at least paragraphs 23-25).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.6 
As per (1), Taras teaches that the thermoelectric devices can be used to provide at least partial cooling for a compressor motor (see paragraph 1) Taras also teaches that said thermoelectric devices are extremely reliable, given their lack of moving parts (see paragraph 10). As per (2), one of ordinary skill in the art would recognize that since the prior art of Taras has successfully implemented its own teachings with regards to the thermoelectric device, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Sishtla. Said reasonable expectation of success is apparent from the fact that both Sishtla and Taras are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vapor compression cycles). Thus, one of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sishtla and to have modified them with the teachings of Taras, by having said at least one cooling device comprising at least one thermoelectric cooler, in order to provide cooling to the compressor with a reliable device that does not use movable parts, as similarly suggested by Taras, without yielding unpredictable results.
As per claim 8, Sishtla as modified discloses wherein the refrigeration apparatus comprises an electrical power supply unit (described as “the external system” in paragraph 8 of Taras) configured to feed said at least one thermoelectric cooler (42 of Taras) with electrical current on the starting operation of the refrigeration apparatus (evident from at least the last sentence of paragraph 8 of Taras).  
As per claim 9, Sishtla as modified discloses wherein said electrical power supply unit (“the external system” of Taras) is configured to feed said at least one thermoelectric cooler with electrical current (i.e. by maintaining a potential difference, thereby forcing a flow of electrons) during a limited duration ranging between several seconds and several minutes (e.g. during the operation of the compressor; see paragraphs 8 and 9 of Taras).  
As per claim 10, Sishtla as modified discloses wherein the refrigeration apparatus comprises heat dissipation means (22 of Taras) configured to dissipate a heat generated by said 42 of Taras), and wherein the heat dissipation means (22 of Taras) are formed by a housing of the compressor (as shown in figure 3, and as described in at least paragraph 17 of Taras).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 20080245082 A1) in view of Nishida (US 20180209697 A1).
As per claim 12, Sishtla may not explicitly disclose at least one heating device mounted on the condenser, or on the evaporator, or both, and configured to heat up the refrigerant contained in the condenser and/or the evaporator to induce migration of liquid refrigerant towards said at least one lubrication refrigerant cavity.  
	On the other hand, Nishida, directed to a vapor-compression system, discloses at least one heating device (18b) mounted on the evaporator (18; see figure 1), and configured to7 heat up the refrigerant contained in the evaporator (see at least paragraph 36) to induce migration of liquid refrigerant towards said at least one lubrication refrigerant cavity (e.g. by increasing the temperature and pressure of the refrigerant such that it siphons into the compressor). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine 8 
As per (1), Nishida explicitly teaches that the heater allows for any frost formation on the evaporator to be removed (see paragraph 36). Moreover, one of ordinary skill in the art would recognize that adding energy into the evaporator will increase the temperature and pressure of the refrigerant therein, such that it induces a fluid flow therethrough due to a thermal siphoning effect. As per (2), one of ordinary skill in the art would recognize that since the prior art of Nishida has successfully implemented its own teachings with regards to the heating device, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Sishtla. Said reasonable expectation of success is apparent from the fact that both Sishtla and Nishida are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vapor compression cycles). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Sishtla may be significantly improved by incorporating the prior art teachings of Nishida, since the teachings of Nishida serve to complement the teachings of Sishtla by virtue of suggesting the removal of frost from the evaporator, as well as inducing a thermal siphoning effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Sishtla and to have modified them with the teachings of Nishida, by having at least one heating device mounted on the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraph 8 of the printed publication (US 20200370798 A1).
        2 See paragraph 25, id.
        3 See paragraph 48, id.
        4 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        5 See MPEP § 2143.
        6 See MPEP § 2143.
        7 The manner of operating a device does not differentiate an apparatus claim from the prior art, since apparatus claims cover what a device is, not what a device does. See MPEP § 2114 (II).
        8 See MPEP § 2143.